Citation Nr: 1100290	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1965 to June 1967. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The service treatment records show that the Veteran was treated 
on one occasion for a left ear infection.  After service, private 
medical records dating from March 2006 show treatment for left 
otitis externa, severe left Eustachian tube dysfunction, and 
chronic left serous otitis.  In April 2008, the Veteran stated 
that he has had problems with his left ear since treatment in 
1966 in service.  

On VA examination in July 2008, the VA examiner found that the 
Veteran's hearing loss and tinnitus were not related to service, 
but as the conclusion does not provide sufficient analysis that 
the Board can consider and weigh against a contrary opinion, 
which is in the record, the examination was inadequate. 

Although the Veteran asserts that he has had ear trouble since 
service, there is a 40 year gap in the evidence of record, and 
additional factual development is needed under the duty to 
assist.





Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf any 
private medical records, including 
employment health records, pertaining to 
his career as a fireman for more than 20 
years, for treatment of ear infections and 
for hearing loss prior to March 2006.  

2.  After completion of the above, afford 
the Veteran another audiology examination 
to determine whether it is more likely 
than not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less likely 
than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that the 
current bilateral hearing loss disability 
or separately, right ear or left ear 
hearing loss, or tinnitus or both hearing 
loss, including separate right ear or left 
ear hearing loss, and tinnitus are related 
either to an in-service :

a).  Left ear infection in December 1966; 
or, 

b).  To the Veteran's noise exposure in 
his duties as a military policeman. 

In formulating the opinion, the VA 
examiner is asked to consider that on the 
audiogram on separation there was an 
upward shift of 15 decibels at 4000 Hertz, 
when the test results are converted from 
ASA units to ISO units.  And currently 
there is evidence of mixed hearing loss in 
the left ear and only sensorineural 
hearing loss in the right ear. 





If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when either an ear infection in 
service or an upward shift at 4000 Hertz 
in service, singularly or jointly, are not 
more likely than any other to cause the 
Veteran's current bilateral hearing loss 
disability, including each ear separately, 
or tinnitus or both and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the examiner for review.

3.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.







The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


